 



[hqyofferlettertorsela_image.gif]

September 28, 2015


Robert W. Selander
11 Island Lane
Greenwich, CT  06830
 
Dear Bob,
On behalf of the Board of Directors (the “Board”) of HealthEquity, Inc. (the
“Company”), we are pleased to offer you the position of member and non-executive
Chairman of the Board, in accordance with and subject to your acceptance of the
terms and conditions of this offer and your election by the Board as a member
and as non-executive Chairman of the Board. Upon your election, pursuant to our
By-laws you will serve a term that will expire at the next regular annual
meeting of the stockholders and when your successor is elected and has
qualified.
As non-executive Chairman of the Board, you will have the responsibilities,
duties and authority reasonably expected of a non-executive chairman of the
board, including attending and presiding over all meetings of shareholders and
of the Board, serving on committees of the Board as requested by the Nominating
and Corporate Governance Committee of the Board, and such other
responsibilities, duties and authority reasonably expected of a non-executive
chairman of the board as may from time to time be assigned to you by the Board
(or a committee thereof).
You will devote such reasonable time, attention, skill and efforts to the
business and affairs of the Company as necessary to discharge your
responsibilities and duties to the Company and will serve the Company faithfully
and to the best of your ability. Upon your election, pursuant to the Company’s
Non-Employee Director Compensation Policy (the “Policy”), you will be entitled
to annual cash compensation in the amount of $25,000. In addition, as Chairman
of the Board, and subject to final approval of the Board, you will be entitled
to additional annual cash compensation in the amount of $100,000. Your aggregate
annual cash compensation will be paid ratably in the total amount of $31,250 per
fiscal quarter at the beginning of each quarter. For the avoidance of doubt, no
ratable payment of cash compensation will be paid to you if you are not
continuing as a member or Chairman of the Board following the start of the
applicable Company fiscal quarter.
You will also be granted stock options to purchase 25,000 shares of common stock
of the Company (the “Initial Award”) under the Company’s 2014 Equity Incentive
Plan (as amended and restated from time to time, the “Plan”), effective as of
the date you become a member of the Board. In addition, as Chairman of the Board
you will receive an additional grant of stock options to purchase 25,000 shares
of common stock of the Company (the “Chairman Additional Award”) pursuant to the
Plan on the date on which you first become Chairman of the Board.
You may also be eligible to receive additional grants of stock options to
purchase the Company’s common stock pursuant to the Policy, which may be amended
from time to time, and currently provides for the annual grant of stock options
to purchase 15,000 shares of common stock of the

 

--------------------------------------------------------------------------------



Company to each member of the Board on the first day of each fiscal year which
occurs following a director’s initial election to the Board.
Each stock option granted to you will have an exercise price equal to the fair
market value of the underlying common stock as of the date of grant, as
determined in accordance with the Plan.
The stock options subject to the Initial Award and the Chairman Additional Award
will vest and become exercisable over a four (4) year period with twenty-five
percent (25%) of shares subject to each award vesting and becoming exercisable
on each of the first four (4) annual anniversaries of the date on which you
become a member of and Chairman of the Board, as applicable; provided that you
continue to serve as a member of the Board through such dates.
Notwithstanding anything to the contrary in this letter, the Initial Award and
the Chairman Additional Award will be subject to the terms and conditions of the
Policy, the Plan and an applicable option agreement evidencing such award.
Upon acceptance of this position as a member and Chairman of the Board, you
agree that you will be subject, as applicable, to all of the Company’s policies
and procedures, copies of which will be provided to you under separate cover. In
particular, please note that you will be considered a “Covered Person” under our
Insider Trading Policy and required to comply with the provisions in section VI
thereof applicable to Covered Persons. You will be provided with indemnification
pursuant to the terms and conditions set forth in our standard Indemnification
Agreement, a form of which will also be provided to you under separate cover.
You will be an independent contractor to the Company and will not be treated for
any purposes as an employee of the Company. Except as otherwise specifically
provided herein, you will not be entitled to participate in any employee benefit
plans or programs of the Company. There will be no tax withholdings taken from
any fees paid to you pursuant to this offer or otherwise and you shall pay, when
and as due, any and all taxes incurred as a result of your compensation from the
Company pursuant to this offer or otherwise.
This offer sets forth the exclusive terms of our offer and is made to you based
on your representation to the Company that your acceptance of this offer and
your performing the contemplated services does not and will not conflict with or
result in any breach or default under any agreement, contract or arrangement
which you are a party to or violate any other legal restriction. Nothing in this
offer should be construed to interfere with or otherwise restrict in any way the
rights of the Company and the shareholders of the Company to remove any
individual from the Board at any time in accordance with the Company’s By-laws
or the provisions of applicable law.
Should you have any questions about any of the foregoing, please feel free to
contact me or Natalie Atwood, our Senior Vice President People.
We are excited about having you join our Board and adding your experience and
depth of knowledge to the leadership of the Company. We are very confident that
you will find your position at the Company both professionally and personally
rewarding. If the above terms are acceptable to you, please indicate your
acceptance of the foregoing terms by signing in the space provided below and
returning a copy to Natalie.

2

--------------------------------------------------------------------------------



Sincerely,




/s/ Ian Sacks
Ian Sacks
Chairman, Nominating and Corporate Governance Committee

/s/ Jon Kessler
Jon Kessler
Chief Executive Officer





Agreed and Accepted as of
the date first above written:


 
/s/ Robert W. Selander
Robert W. Selander




3

--------------------------------------------------------------------------------







 